Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by US 2018/0024850  (Caro). 
With respect to claims 1, 19, and 20, Caro teaches system, comprising: a processor; and a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor (computer system comprising a processor, a memory coupled to the processor, and a computer readable storage device coupled to the processor, said storage device containing program code which, upon being executed by the processor, implements a method for expanding a template tree) [Fig. 4, Par. 0046-0048; Par. 0016-0017] to: receive an indication that a secondary storage (identifying available node or remote computing device from a collection of remote computing node or devices in a cloud or identify a path comprising a child node representing the child component from a hierarchical, one or more intermediary nodes) [Par. 0021] ; and generate a cloud instantiation of the secondary storage system, wherein generating the cloud instantiation of the secondary storage system comprises virtually rebuilding one or more secondary storage clusters of the secondary storage system including by reconstituting a tree data structure of the secondary storage system in the cloud instantiation of the secondary storage system based on serialized data included in a snapshot archive (providing or creating image data store, different versions of the layered image that depend from the layered images associated with different root nodes, the creating being layered image from hierarchical structure instantiating a plurality of paths that each include a plurality of nodes representing layered images for a virtual machine, the plurality of nodes comprising a root node, intermediary nodes representing layered images of intermediary components, and child nodes representing layered images of child components) [Par. 0013; Par. 0027-0031; Par. 0043-0044], wherein the reconstituted tree data structure is comprised of at least a root node and one or more nodes storing data, wherein the serialized data is comprised of a flat set of data blocks (maintain, by the processing device of a first machine, a hierarchical tree of nodes for a plurality of layered images, the hierarchical tree having a plurality of paths that each include a plurality of nodes representing layered images) [Par. 0047-0049], wherein each data block included in the flat set of data blocks corresponds to one of a plurality of nodes of a tree data structure, wherein the tree data structure is comprised of at least the root node and the one or more nodes storing data (hierarchical tree, a data structure that including a root node to represent a base layered image and child nodes to represent layered images of child components that depend directly or indirectly from the root node) [Par. 0047-0049; Par. 0031-0033; Par. 0042-0043]. Caro fails to specifically teach the cloud instantiation of the secondary storage system based on serialized data included in a snapshot archive. However, Balakrishnan teaches snapshot data generated by creating a data structure capable of addressing the snapshot data in a serialized format, the data structure generated to map to data pages of a search tree that include identified snapshot data of a user's table, the structure and a snapshot of the data created instantaneously [Par. 0013-0014; Par. 0043-0045]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing to the application to combine the different versions of the layered image, as taught by Caro, with the snapshot generated data table, as taught by Balakrishnan, in order to store the snapshot data in a more efficient and cheaper format, as serializing the snapshot or filtered data would allow the user to create copies of optimized snapshot for quick lookup/search as well as quick insertion of data, as taught by Balakrishnan [Par. 0039-0040]. 

With respect to claim 2, Caro and Balakrishnan, combined teach system to implement the method, wherein the indication is received from a primary system that the secondary storage system is configured to backup (providing or creating image data store, different versions of the layered image that depend from the layered images associated with different root nodes, the creating being layered image from hierarchical structure instantiating a plurality of paths that each include a plurality of nodes representing layered images for a virtual machine) [Par. 0013; Par. 0027-0031; Par. 0043-0044].

With respect to claim 3, Caro and Balakrishnan, combined teach system to implement the method, wherein the indication is received from a user associated with a primary system that the secondary storage system is configured to backup (providing or creating image data store, different versions of the layered image that depend from the layered images associated with different root nodes, the creating being layered image from hierarchical structure instantiating a plurality of paths that each include a plurality of nodes representing layered images representing layered images of child components) [Par. 0013; Par. 0027-0031; Par. 0043-0044].

With respect to claim 4, Caro and Balakrishnan, combined teach system to implement the method, further comprising authenticating a user associated with the primary system (identifying a subset of paths from the hierarchical tree that each includes a child node representing the child component, each path of the hierarchical tree that includes a child node representing a version of the requested component may be identified) [Par. 0035-0036].

With respect to claim 5, Caro and Balakrishnan, combined teach system to implement the method, wherein authenticating the user associated with the primary system includes requesting the user associated with the primary system to provide a credential that indicates the user is permitted to access one or more snapshot archives associated with an enterprise  [Par. 0013; Par. 0027-0031; Par. 0043-0044].

With respect to claim 6, Caro and Balakrishnan, combined teach system to implement the method comprising in response to authenticating the user associated with the primary system, providing a list of one or more snapshot archives available to restore.

With respect to claim 7, Caro and Balakrishnan, combined teach system to implement the method comprising receiving a selection of the snapshot archive from the user associated with the primary system  [Par. 0013; Par. 0027-0031; Par. 0043-0044].

With respect to claim 8, Caro and Balakrishnan, combined teach system to implement the method, wherein generating the cloud instantiation of the secondary storage system includes provisioning cloud resources for the cloud instantiation of the secondary storage system  [Par. 0013; Par. 0027-0031; Par. 0043-0044; Par. 0035-0036].

With respect to claim 9, Caro and Balakrishnan, combined teach system to implement the method, wherein the provisioned cloud resources include a plurality of virtual cloud instances (identifying a subset of paths from the hierarchical tree that each includes a child node representing the child component, each path of the hierarchical tree that includes a child node representing a version of the requested component may be identified) [Par. 0035-0036].

With respect to claim 10, Caro and Balakrishnan, combined teach system to implement the method, wherein the provisioned cloud resources include a same storage capacity as the secondary storage system.

With respect to claim 11, Caro and Balakrishnan, combined teach system to implement the method, wherein the provisioned cloud resources include a different storage capacity as the secondary storage system [Par. 0013; Par. 0027-0031; Par. 0043-0044; Par. 0035-0036].

With respect to claim 12, Caro and Balakrishnan, combined teach system to implement the method, wherein the provisioned cloud resources include a user-specified storage capacity [Par. 0013; Par. 0027-0031; Par. 0043-0044; Par. 0035-0036].

With respect to claim 13, Caro and Balakrishnan, combined teach system to implement the method, wherein the tree data structure is reconstituted by deserializing the serialized data [Par. 0013; Par. 0027-0031; Par. 0043-0044; Par. 0035-0036].

With respect to claim 14, Caro and Balakrishnan, combined teach system to implement the method, wherein the snapshot archive corresponds to a state of file system data associated with a primary system at a particular moment in time [Par. 0013; Par. 0027-0031; Par. 0043-0044; Par. 0035-0036].

With respect to claim 15, Caro and Balakrishnan, combined teach system to implement the method, wherein the cloud instantiation of the secondary storage system resides in a public cloud [Par. 0013; Par. 0027-0031; Par. 0043-0044; Par. 0035-0036].

[Par. 0013; Par. 0027-0031; Par. 0043-0044; Par. 0035-0036].

With respect to claim 17, Caro teaches system to implement the method, further comprising providing data associated with the reconstituted tree data structure to the external target [Par. 0013; Par. 0027-0031; Par. 0043-0044; Par. 0035-0036].

With respect to claim 18, Caro and Balakrishnan, combined teach system to implement the method, wherein the external target is a primary system that that the secondary storage system is configured to backup (identifying a subset of paths from the hierarchical tree that each includes a child node representing the child component, each path of the hierarchical tree that includes a child node representing a version of the requested component may be identified) [Par. 0035-0036].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140317141 A1. Method for expanding template tree, involves receiving search request that has search query and path information and instantiating formed child node with data values by retrieving data values in accordance with search query from data source.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136